PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/622,543
Filing Date: 20 Nov 2009
Appellant(s): Faulconbridge et al.



__________________
Dennis R. Daley
Reg. No. 34,994
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 Aug 2021 and 25 Oct. 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 4, 6-13, 16, 17, 19-21, 40-44, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakel et al. US 20030083512 (hereinafter “Jakel”) in view of Snyder et al. US 5085808 (hereinafter “Snyder”), Anderson US 2548333 (hereinafter “Anderson”), and Reiners US 4310468 (hereinafter “Reiners”).
With respect to claims 1, 6, 16, 46, and 47, Jakel teaches a method for separating oil from flour, the method comprising steps of: (a) grinding an oil containing material comprising corn to form the corn flour; (b) separating the flour into a first stream comprising coarse flour and a second stream comprising fine flour, wherein the step of separating the corn flour into the first stream and the second stream occurs prior to a first extraction of oil from the corn flour, (c) combining a first extraction solvent with the first stream comprising the coarse flour and extracting the oil from the first stream, and separating the combination of the first extraction solvent and the first stream into a first miscella and an oil depleted coarse solids by filtration, and (f) recovering the oil from the first miscella by evaporating the first extraction solvent from the first miscella (paragraphs [0025], [0026], [0032], [0034], [0037]-[0043], [0092], [0093], [0152], and [0153]).  Jakel also discloses the second stream comprises a screened material having a size of less than 1000 µm (paragraph [0041]), which encompasses the ranges of less than about 600 µm (claim 1) or less than about 400 µm (claim 6) as presently claimed. prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Jakel does not expressly disclose (d) combining a second extraction solvent with the second stream in a second extractor comprising the fine flour and extracting the oil from the second stream, and separating the combination of the second extraction solvent and the second stream into a second miscella and oil depleted fine solids by permitting the oil depleted fine solids to settle at a bottom of the second extractor and pumping the oil depleted fine solids away from the second miscella, and (f) recovering the oil from the second miscella by evaporating the second extraction solvent from the second miscella
Snyder
Anderson discloses an extraction chamber comprising solid material to be extracted and solvent liquid and suitable means for withdrawing the extracted solid material, the solid material descends slowly and is continuously withdrawn in any suitable manner from the bottom of the tower, while the liquid rises through the solid, extracts the oil therefrom, and the fine solid material is recovered and collected.  Within the chamber rotates a vertical shaft provided with stirring or agitating arms (C1, L1-15 and C2, L11-28).  
Based upon the fact that Jakel, Snyder, and Anderson similarly teach a method of separating oil from flour, Snyder teaches the second stream comprising the fine flour releases substantially all of its oil content and results in the production of oil of increased yield from flour with considerably less oil loss (Cl, L63-64; and C2, LI0-13 and 20-22, Anderson teaches separation of fine solid material from miscella and the recovery and collection of the fine solid material as the result of extraction of oil or fat from proteinaceous material with a solvent (C1, L1-16), and Jakel teaches it is known to subject fines, in combination with the coarse fraction, to extraction, the point at which the flour is separated into a first stream comprising the coarse flour and a second stream comprising fines is not seen as critical, and further processing the second stream (paragraphs [0043] and [0045]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Snyder and Anderson, to combine a second extraction solvent with the second stream in a second extractor comprising the fine flour and extracting the oil from the second stream, and separate the combination of the second extraction solvent and the second stream into a second miscella and oil depleted fine solids by permitting the oil depleted fine solids to settle at Jakel with the expectation of successfully separating oil from flour by subjecting all of the flour in the first and second streams to extraction and producing oil of increased yield.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Jakel as modified by Snyder and Anderson teaches recovering the second miscella from the extractor (claim 16) since Anderson discloses the liquid rises through the solid, extracts the oil therefrom, and is withdrawn, as miscella, from an upper overflow discharge spout (C2, L22-28).
However, Jakel as modified by Snyder and Anderson does not expressly disclose (e) centrifuging the pumped oil depleted fine solids to further separate the oil depleted fine solids from the miscella.
Reiners discloses separating liquid extract comprising extracted oil from finely ground solid material may be achieved by centrifugation (C3, L53-C4, L21).
Based upon the fact that Reiners and Jakel as modified by Snyder and Anderson similarly teach a method of extracting oil from oilseeds (Reiners: C3, L12-15 and 25-27), Jakel teaches extracting oil from the second stream into the second extraction solvent and recovering the second miscella, Jakel teaches various extraction methods and equipment may be used (paragraph [0037]), and Reiners discloses the process may be used in combination with other conventional steps in oil extraction and by-product recovery (C4, L35-40), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Reiners, to centrifuge the pumped oil depleted fine solids to further separate the oil depleted fine solids from the miscella in the method of Jakel in view of Snyder and Anderson with the expectation of successfully extracting oil from oilseed with increased yield.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 4, Jakel discloses the corn is non-fermented (paragraph [0032]).
Regarding claims 7-9, Jakel in view of Snyder and Anderson discloses the first extraction solvent and the second extraction solvent comprise the same organic solvent, are each selected from the group consisting of alkanes, alkenes, alcohols, ethers, aldehydes, aromatic hydrocarbons, and mixtures thereof, and comprise hexane (Jakel: paragraph [0037]; Snyder. Cl, L57; and C2, L57; and Anderson: C1, L1-6).
With respect to claim 10, Jakel teaches combining flour with extraction solvent at a weight ratio of the meal to the extraction solvent of about 0.5:1 to about 4.0:1 (paragraph [0092]).
Regarding claim 11, Jakel 
With respect to claim 12, Jakel in view of Snyder discloses removing the first extraction solvent and the second extraction solvent from the deoiled solids to form dried deoiled solids (Jakel: paragraph [0038]; and Snyder:  C4, claim 10).
Regarding claim 13, Jakel discloses fermenting the dried deoiled solids for the production of ethanol (paragraph [0077]).
With respect to claim 17, Jakel teaches at least about 50% of the oil in the corn flour is extracted as a result of the extraction steps (paragraphs [0023], [0033], [0038], [0135], and [0139]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Jakel in view of Snyder discloses a method for producing ethanol comprising the steps of (a) recovering the coarse solids and the fine solids from the process of claim 1 to form dried deoiled solids, and (b) fermenting the dried deoiled solids (Jakel: paragraphs [0038], [0077], and [0080]-[0081]; and Snyder: C4, claim 10).
With respect to claims 20 and 21, Jakel in view of Snyder discloses the first extraction solvent and the second extraction solvent are each selected from the group consisting of alkanes, alkenes, alcohols, ethers, aldehydes, aromatic hydrocarbons, and mixtures thereof, and the first extraction solvent and the second extraction solvent comprise hexane (Jakel: paragraph [0037]; and Snyder: C1, L57; and C2, L57).
With respect to claim 40, Jakel 
Regarding claim 41, Jakel discloses the step of separating flour comprises screening the corn flour into the first stream and second stream (paragraphs [0041]-[0043]).
With respect to claims 42-44, Jakel discloses the corn flour comprises a dry material having a water content of less than about 12 wt.% (paragraphs [0041]).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakel et al. US 20030083512 (hereinafter “Jakel”) in view of Snyder et al. US 5085808 (hereinafter “Snyder”), Anderson US 2548333 (hereinafter “Anderson”), and Reiners US 4310468 (hereinafter “Reiners”) as applied to claim 1 above, and in further view of Wayne US 3519431 (hereinafter “Wayne”).
With respect to claim 18, Jakel in view of Snyder, Anderson, and Reiners does not expressly disclose combining water with the mixture comprising the first stream and the first extraction solvent to form an organic phase and a water phase, and separating the water phase from the organic phase to obtain a water phase comprising water and oil depleted coarse solids and an organic phase comprising oil enriched water immiscible extraction solvent.
Wayne 
Based upon the fact that Wayne and Jakel in view of Snyder, Anderson, and Reiners similarly teach extracting a first stream and second stream of flour with a first and second solvent, respectively, and recovering the miscella therefrom, Jakel teaches various extraction methods and equipment may be used (paragraph [0037]), and Wayne teaches the addition of water to the mixture of solvent and flour stream aids in the separation of the oil from the flour (C14, L17-23) , it would have been obvious, given the teachings of Wayne, to combine water with the mixture comprising a first stream and a first extraction solvent to form an organic phase and a water phase and separate the organic phase and the water phase in the method of Jakel in view of Snyder, Anderson, and Reiners with the expectation of successfully preparing a functional product.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

(2) Response to Argument
Claims 1, 4, 6-13, 16, 17, 19-21, 40-44, 46, and 47 stand rejected under 35 USC 103(a) as being unpatentable over Jakel in view of Snyder, Anderson, and Reiners and claim 18 stands rejected under 35 USC 103(a) as being unpatentable over Jakel in view Snyder, Anderson, Reiners, and Wayne.  In general, Appellant’s arguments include a piecemeal assessment of the prior art of record.  Appellant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues although Jakel et al. recognize the problem with handling corn fines during extraction, the Office Action relies on Snyder et al. and Anderson even though they fail to disclose processing corn and fail to recognize the problem with processing corn fines. Snyder et al. and Anderson fail to mention corn. The Office Action fails to address this shortcoming by Snyder et al. and Anderson, and fails explain why one skilled in the art would look to Snyder et al. and Anderson for addressing the problem caused by the presence of fines when processing corn. The Office Action provides no contention that processing soybeans, cotton seeds, nuts, and animal matter is relevant to processing corn. In fact, the Office Action at paragraph 39 states that the rationale for relying on Snyder et al. and Anderson is that they disclose processing corn which is incorrect. Nowhere do Snyder et al. and Anderson mention corn or processing corn.  One skilled in the art would understand that the chemistry of corn is different from the chemistry of the materials addressed by Snyder et al. and Anderson. The Office Action fails to provide any explanation of why one skilled in the art would expect that the corn taught by Jakel et al. and the materials taught by Snyder et al. and Anderson would have similar properties or behave similarly. Accordingly, for at least this reason, the Office Action failed to establish a prima facie case of obviousness (P7-P9).
Examiner disagrees.  As pointed out by Appellant, the primary reference Jakel recognizes that the problem caused by fines when processing cracked corn for the recovery of oil by extraction is a reduction in oil extraction efficiency (paragraph [0041]).  Even though Anderson and Snyder fail to mention corn as argued by Appellant, Anderson and Snyder are still pertinent art since they both relate to extraction of oil from seeds, and the corn kernels taught in Jakel are seeds.  See Anderson and the recitation of “This invention relates to the separation of fine solid material from miscella collected as the result of extraction of oil or fat from solid proteinaceous material, such as seeds, nuts, animal matter, or the like, with a solvent liquid…”(C1, L1-6), Snyder and the recitation of “This invention relates to the art of extracting oil from oil-bearing seeds …” (C1, L5-16), and Jakel and the recitation of “Corn seed or “grain”” (paragraph [0024]).  Additionally, Examiner wishes to clarify that Appellant’s assertion that the Office Action at paragraph 39 states that the rationale for relying on Snyder and Anderson is that they disclose processing corn is false.  As stated at paragraph 39 of the Non-Final Rejection of July 22, 2020, “Although Jakel does not disclose extracting corn oil from fines and recovering oil from the fines by extraction as presently claimed in steps (d) and (f), Snyder and Anderson are relied upon for these teachings as disclosed above.”  As discussed above, the rational for relying on Snyder and Anderson is that they disclose processing seeds, and seeds are similarly taught in Jakel.  Appellant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Appellant argues Jakel et al. recognize the reduction in oil extraction efficiency caused by fines in a commercial-scale extraction process for recovering corn oil. To address this problem, Jakel et al. teach removing the corn fines prior to extraction, and then disposing of the non-extracted corn fines in starch-containing product, and specifically mentions selling the corn fines as animal feed. See Jakel et al. at paragraph [0045]. Thus, Jakel et al. teach away from extracting the corn fines as a way of handling the problem that corn fines present in an extraction process.  In the Office Action at paragraph 12, the statement that “the point at which the flour is separated into a first stream comprising the coarse flour and a second stream comprising fines is not seen as critical” is incorrect in the way it appears to be relied upon in the Office Action.  Although it is difficult to understand the Examiner’s argument, the Office Action seems to be implying that the separation of the fines can occur at any time, even after extraction. Such an interpretation, however, would be contrary to the teaching of Jakel et al. which is to separate the corn fines from the corn coarse particles prior to extraction to avoid the problem of “lower oil extraction efficiency” caused by the presence of the fines during extraction. It must be interpreted that the reference to recovering the corn fines “before, after, or during any step in the process” must be understood as references those steps prior to extraction which can include cracking and conditioning. To the extent that Jakel et al. is understood as teaching removal of corn fines after extraction, then Jakel et al. actually teaches away from the present invention where corn fines are separated from corn coarse particles prior to extraction of both the corn fines and the corn coarse particles to address the problem of corn fines clogging downstream processing equipment according to the present invention.  Although it is not clearly stated in the Office Action, it appears that the contention that “the point at which the flour is separated into a first stream comprising the coarse flour and a second stream comprising fines is not seen as critical” somehow forms a basis for the later contention in the same paragraph that “To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or argument to the contrary.” The Office Action does not appear to explain the steps that are supposedly not critical and are being switched. It is submitted that the rationale for the rejection, as explained in paragraph 12, is not sufficiently explained to support a prima facie case of obviousness (P7 and P9-P11).
Examiner disagrees.  Examiner wishes to address Appellant’s assertion that the Office Action is incorrect in saying that separation of fines is not critical according to Jakel.  Examiner is unclear where Appellant’s position stems from as Examiner made no mention that the separation of fines is not critical in the Non-Final Rejection of July 22, 2020. Appellant’s remark is untrue.  Jakel teaches the recovery of fines and is discussed in further detail below.
Jakel teaches whole grain corn is cracked, and the cracked corn is subjected to extraction (paragraphs [0034] and [0037]).  While Jakel teaches recovering the fines during the cracking step, the reference is not limited to this embodiment since Jakel also teaches the fines may be recovered before, after, or during any step in the process (paragraph [0043]).  Additionally, Jakel teaches the fine particles can be captured or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to Appellant’s assertion that in the Office Action at paragraph 12, the statement that “the point at which the flour is separated into a first stream comprising the coarse flour and a second stream comprising fines is not seen as critical” is incorrect and the Office Action does not appear to explain the steps that are supposedly not critical and are being switched, Examiner would like to further clarify their position.  As previously discussed, Jakel teaches whole grain corn is cracked, and the cracked corn is subjected to extraction (paragraphs [0034] and [0037]).  Specifically at paragraph [0043], Jakel expressly discloses the recovery of the particles may occur before, after, or during any step in the process, such as during the cracking step.  From the disclosure of Jakel, the separation of the fines can happen at any point in the process, including before extraction as presented in step (b) of claim 1.  Additionally, Jakel teaches a blend of coarse and fines (no more than 30%) can be fed through the extractor since the reference discloses fines, if in amounts greater than 30% of the total amount of material fed to the extractor, can reduce solvent flow leading to lower oil extraction efficiency (paragraph [0041]).  Thus, the disclosure of Jakel does not teach away from extracting the corn fines.  Appellant is reminded a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, one of ordinary skill in the art would recognize from the teachings of Jakel (paragraphs [0041] and [0043]) that there is nothing new or unexpected between a process of extracting a combination of fines and coarse material and then recovering the fines and a process of recovering the fines from the coarse material and separately subjecting the fines and the coarse material to extraction since the coarse material and fines are extracted in both processes.  Appellant is reminded that the “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” (MPEP 2144.04).  
Appellant argues Snyder et al. and Anderson fail to recognize the difficulty in handling ground corn where the fines (the material defined in claim 1 of the present invention as having a size of less than about 600 um) cause a problem with clogging. While Jakel et al. recognize a problem in extracting oil from ground corn, Jakel et al.’s solution is to remove the fines and not extract oil from the fines. While Snyder et al. and Anderson describe extraction, there is no suggestion that the described processes are applicable to extracting oil from corn fines. The above-identified application recognizes that corn fines are difficult to handle in an extraction process because they cause clogging. See the published application at, for example, paragraphs [0019] and [0034]. The Office Action fails to establish that one skilled in the art would expect that the materials of Snyder et al. and Anderson would suffer from a similar problem of clogging as that of corn. In view of this, one having ordinary skill in the art would not have received a suggestion to apply the teachings of Snyder et al. and Anderson to Jakel et al. Accordingly, a prima facie case of obviousness has not been established (P11-P12).
Examiner disagrees.  As previously discussed, the primary reference Jakel recognizes that the problem caused by fines when processing cracked corn for the recovery of oil by extraction is a reduction in oil extraction efficiency (paragraph [0041]).  Jakel also teaches (b) separating the flour into a first stream comprising coarse flour and a second stream comprising fine flour, wherein the step of separating the corn flour into the first stream and the second stream occurs prior to a first extraction of oil from the corn flour as well as the second stream comprises a screened material having a size of less than about 600 µm as presently claimed in independent claim 1 since Jakel teaches whole grain corn is cracked, the fines (any particles that passes through a #18 sieve having a 1.00 mm or 1000 µm opening) are recovered during the cracking step, and the cracked corn is subjected to extraction (paragraphs [0025], [0026], [0034], [0037], [0041], and [0043]).  
Although Snyder and Anderson do not disclose all the features of the presently claimed invention, these references are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). As previously discussed, Jakel, Snyder, and Anderson similarly teach a method of separating oil from flour of seed material (Anderson: C1, L1-6; Snyder: C1, L5-16; and Jakel paragraph [0024]), Snyder teaches the fine flour (second stream) releases substantially all of its oil content and results in the production of oil of increased yield from flour with considerably less oil Anderson teaches separation of fine solid material from miscella and the recovery and collection of the fine solid material as the result of extraction of oil or fat from proteinaceous material with a solvent (C1, L1-16).  Additionally, Jakel teaches a blend of coarse and fines (no more than 30%) can be fed through the extractor since the reference discloses fines, if in amounts greater than 30% of the total amount of material fed to the extractor, can reduce solvent flow leading to lower oil extraction efficiency (paragraph [0041]) as well as recovering the fine particles from the coarse material before, after, or during any step in the process (paragraph [0043]), and one of ordinary skill in the art would recognize that there is nothing new or unexpected between a process of extracting a combination of fines and coarse material and then recovering the fines and a process of recovering the fines from the coarse material and separately subjecting the fines and the coarse material to extraction as the coarse material and fines are extracted in both processes, it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Snyder and Anderson, to combine a second extraction solvent with the second stream in a second extractor comprising the fine flour and extracting the oil from the second stream in the method of Jakel with the expectation of successfully separating oil from flour by subjecting all of the flour in the first and second streams to extraction and producing oil of increased yield.  Appellant is reminded a possible negative consequence of a modification does not render that modification as undesirable. The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, 
Appellant argues Snyder et al. describe a laboratory scale process (column 2, lines 40-68).  Clearly, the process described by Snyder et al. is a bench scale laboratory process that utilizes only a couple grams of soybean flour at a time. In contrast, Jakel et al. are directed at a “commercial-scale” extraction process and explicitly teach the removal of the corn fines because of the difficulty and problem associated with extracting oil from the corn fines in a commercial-scale extraction process. See Jakel et al. at paragraphs [0023] and [0040]-[0045]. Thus, the explicit teaching of Jakel et al. is to separate the corn fines and not extract the corn fines. The Office Action fails to explain why one skilled in the art and following the teachings of Jakel et al. of a commercial-scale extraction process where the corn fines are explicitly separated out and not subjected to extraction would go against the teachings of Jakel et al. and apply the bench scale laboratory process of Snyder et al. that is only applicable to a couple of grams of soybean flour at a time.  Snyder et al. offer no suggestion that would lead one having ordinary skill in the art to modify the commercial-scale process described by Jakel et al. to address the problem caused by the fines taught by Jakel et al. which is that the fines cause a reduction in solvent flow and a reduction in oil extraction efficiency (P12).
Examiner disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Jakel and Snyder is found in the references themselves as well as knowledge generally available to one of ordinary skill in the art.
As previously discussed, Jakel and Snyder similarly teach a method of separating oil from flour of seed material (Snyder: C1, L5-16; and Jakel paragraph [0024]).  Snyder teaches the fine flour (second stream) releases substantially all of its oil content and results in the production of oil of increased yield from flour with considerably less oil loss (C1, L63-64; and C2, LI0-13 and 20-22).  Jakel teaches a blend of coarse and fines (no more than 30%) can be fed through the extractor since the reference discloses fines, if in amounts greater than 30% of the total amount of material fed to the extractor, can reduce solvent flow leading to lower oil extraction efficiency (paragraph [0041]). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Additionally, one of ordinary skill in the art would recognize from the teachings of Jakel (paragraphs [0041] and [0043]) that there is nothing new or unexpected between a process of extracting a combination of fines and coarse material and then recovering the fines and a process of recovering the fines from the coarse material and separately subjecting the fines and the coarse material to extraction since the coarse material and fines are extracted in both processes.  “Selection of any order of performing process steps is prima facie obvious Jakel with the teachings of the bench scale laboratory process of Snyder since mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Thus, as shown above, the there is sufficient motivation to combine the prior art references and arrive at the presently claimed invention.
Appellant argues the disclosure by Anderson is insufficient to establish a prima facie case of obviousness.  There is no disclosure or teaching by Anderson of “pumping the oil depleted fine solids away from the second miscella” according to the present invention. Instead, there is only a general statement by Anderson that the “solid material descends slowly and is continuously withdrawn in any suitable manner, from the bottom of the tower.” See Anderson at column 2, lines 22-24, and see the Office Action at paragraphs 12 and 40. The Office Action fails to explain how one skilled in the art would interpret this statement by Anderson as a suggestion to pump the solid material away according to claim 1(d). There could certainly be other “suitable” ways to remove the solid material such as allowing it to flow out through a bottom opening by application of gravity. It is the inventors who discovered that the oil depleted fine solids, from corn, can be pumped away from the second miscella.  Anderson fails to teach that the material processed in the disclosed extraction system is corn flour having a size of less than about 600 um according to claim 1(b). In addition, Anderson does not teach separating the material into a coarse stream and a fine stream. It appears that Anderson describes an extraction process without a prior separation. Based on this, there is no reason to expect that the extraction process of Anderson would function for handling corn flour having a size of less than about 600 um, or that it would even be compatible with the commercial-scale system of Jakel et al (P13-P14).
Examiner disagrees.  As previously discussed above, primary reference Jakel teaches (b) separating the flour into a first stream comprising coarse flour and a second stream comprising fine flour, wherein the step of separating the corn flour into the first stream and the second stream occurs prior to a first extraction of oil from the corn flour as well as the second stream comprises a screened material having a size of less than about 600 µm as presently claimed in independent claim 1 since Jakel teaches whole grain corn is cracked, the fines (any particles that passes through a #18 sieve having a 1.00 mm or 1000 µm opening) are recovered during the cracking step, and the cracked corn is subjected to extraction (paragraphs [0025], [0026], [0034], [0037], [0041], and [0043]).  While Anderson does not disclose all the features of the presently claimed invention, Appellant is reminded that Anderson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Further, the limitation of pumping the oil depleted fine solids away from the second miscella in step (d) of claim 1 was given its broadest reasonable interpretation during examination since a specific definition for this phrase was not provided in the specification (see P12, L1-19).  Appellant is reminded that the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).  Thus, the limitation of pumping the oil depleted fine solids away from the second miscella in step (d) of claim 1 is given its broadest reasonable interpretation of delivering, transferring, or drawing fine solids (oil removed) in another direction from the mixture of solvent and oil.  Anderson teaches this limitation since the reference discloses an extraction chamber comprising solid material to be extracted and solvent liquid and suitable means for withdrawing the extracted solid material, the solid material descends slowly and is continuously withdrawn in any suitable manner from the bottom of the tower, while the liquid rises through the solid, extracts the oil therefrom (miscella), and the fine solid material is recovered and collected (C1, L1-15 and C2, L11-28).  
Appellant argues Reiners, however, is incompatible with Jakel et al. because Reiners teaches away from separating coarse and fine materials. Reiners teaches away from separating the comminuted corn germ into separate coarse and fine (col. 3, lines 58 - 65, teaching that the particles of corn germ should be so finely divided that more than about 50% that passes through a 100 mesh sieve and about 50% do not pass through a 100 mesh sieve). Thus, Reiners teaches away from separating the comminuted corn germ into a coarse solids and a fine solids contrary to Jakel et al. In addition, Reiners teaches that the mixture of different size comminuted corn germ can be either filtered or centrifuged to separate the miscella from the solids, and Reiners fails to appreciate the problem that the fine solids can cause clogging of the filter or downstream equipment, and Reiners offers no solution to this problem. Thus, Reiners merely discloses that liquid extract can be separated from corn solids having a mixture of sizes by filtration or centrifugation.  Jakel et al. further teach that the separated and removed fines “can be reintroduced into starch- containing product streams for the recovery of starch. Additionally, the fines maybe sold as animal feed.” See Jakel et al. at § [0043]-[0045]. Reiners teaches away from separating fines from coarse and, instead, teaches that the mixture of fines and coarse can be extracted and the resulting miscella can be separated from the solids by either filtration or centrifugation equally. See Reiners at col. 3, line 53 — col. 4, line 21. Accordingly, Reiners offers no suggestion that the fines separated by Jakel et al. prior to extraction and taught to be combined with starch products and sold as animal feed should instead be subjected to extraction in a separate stream from the coarse solids, and then separating the miscella from the fine solids by allowing the fines to settle, then pumping the fines away from the miscella and further centrifuging the remaining miscella to provide separation from the fines according to claim 1(d) and (e).  Furthermore, it is submitted that if one having ordinary skill in the art was looking to modify Jakel et al. in view of Reiners, one would go against the teachings of Jakel et al. of separating the fines from the coarse and instead keep both together and subject the mixture to extraction and separating the miscella from the solids by either filtration or centrifugation because that is what is taught by Reiners. Even if one having ordinary skill in the art would somehow modify Jakel et al. to include centrifugation, it is submitted that the centrifugation would be used in handling the coarse material. The outstanding Office Action offers no explanation of why one skilled in the art would only take select disclosures from Reiners, take them out of context, and apply those select disclosures to Jakel et al.  Jakel et al. and Reiners fail to suggest a method according to the presently claimed invention where coarse corn flour (where the fine corn flour is separated therefrom) is subjected to extraction and the resulting miscella is separated from the solids by filtration, and where the fine corn flour (where the coarse corn flour is separated therefrom) is subjected to extraction and permitted to settle at a bottom of an extractor and pumped away and wherein the resulting miscella is separated from the fine solids by centrifugation (P14-P15).
Examiner disagrees.  As previously discussed, the primary reference Jakel recognizes that the problem caused by fines when processing cracked corn for the recovery of oil by extraction is a reduction in oil extraction efficiency (paragraph [0041]).  Jakel also teaches (b) separating the flour into a first stream comprising coarse flour and a second stream comprising fine flour, wherein the step of separating the corn flour into the first stream and the second stream occurs prior to a first extraction of oil from the corn flour as well as the second stream comprises a screened material having a size of less than about 600 µm as presently claimed in independent claim 1 since Jakel teaches whole grain corn is cracked, the fines (any particles that passes through a #18 sieve having a 1.00 mm or 1000 µm opening) are recovered during the cracking step, and the cracked corn is subjected to extraction (paragraphs [0025], [0026], [0034], [0037], [0041], and [0043]).  Additionally, Jakel teaches the fine particles can be captured or recovered by any method known in the art and is not limited to the preferred embodiments of reintroducing the fines into starch-containing product streams or selling the corn fines as animal feed (paragraphs [0045]).  Appellant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Modified Jakel does not expressly disclose centrifuging the pumped oil depleted fine solids to further separate the oil depleted fine solids from the miscella.  However, Reiners is relied upon for this teaching.  While Reiners does not disclose all the features of the presently claimed invention, Reiners is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Given that Reiners and modified Jakel similarly teach a method of extracting oil from oilseeds (Reiners: C3, L12-15 and 25-27), modified Jakel teaches extracting oil from the second stream into the second extraction solvent and recovering the second miscella, Jakel teaches various extraction methods and equipment may be used (paragraph [0037]), and Reiners discloses the process may be used in combination with other conventional steps in oil extraction and by-product recovery (C4, L35-40), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Reiners, to centrifuge the pumped oil depleted fine solids to further separate the oil depleted fine solids from the miscella in the method of modified with the expectation of successfully extracting oil from oilseed with increased yield and arriving at the presently claimed invention.  
Appellant is also reminded that, with respect to Reiners, as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Appellant argues furthermore, attention is directed to MPEP 716.04 describing “long felt need and failure by others” as supporting patentability. In this case, the long felt need is the extraction of oil from corn flour without the problems associated with the corn fines.  Jakel et al. recognize that a problem exists due to the existence of corn fine solids, and teach a solution of removing the corn fines and foregoing the extraction of the corn fines because it is not feasible in a commercial-scale extraction process. Instead, Jakel et al. teach that the fines are recovered and “reintroduced into starch-containing product streams for the recovery of starch. Additionally, the fines may be sold as an animal feed.” See Jakel et al. at paragraph [0045]. In contrast, the presently claimed invention provides for recovery of oil from the corn by separating the corn flour into a coarse steam and a fines stream and then extracting oil from each steam separately. As indicated in claim 1, step (d) includes “combining a second extraction solvent with the second stream comprising the fine flour and extracting the oil from the second stream in a second extractor, and separating the combination of the second extraction solvent and the second stream into a second miscella and an oil depleted fine solids by permitting the oil depleted fine solids to settle at a bottom of the second extractor and pumping the oil depleted fine solids away from the second miscella.” See claim 1(d). Step (e) includes “centrifuging the pumped oil depleted fine solids to further separate the oil depleted fine solids from the second miscella.” These steps to solve the problem are not taught or suggested by the prior art (P15-P16).
Examiner disagrees.  As previously discussed, Jakel teaches whole grain corn is cracked, and the cracked corn is subjected to extraction (paragraphs [0034] and [0037]).  Specifically at paragraph [0043], Jakel teaches the recovery of the fine particles may occur before, after, or during any step in the process, such as during the cracking step.  From the disclosure of Jakel, the separation of the fines can happen at any point in the process, including before extraction as presented in step (b) of claim 1.  Jakel teaches the fine particles can be captured or recovered by any method known in the art and is not limited to the preferred embodiments of reintroducing the fines into starch-containing product streams or selling the corn fines as animal feed (paragraphs [0045]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Jakel teaches a blend of coarse and fines (no more than 30%) can be fed through the extractor since the reference discloses fines, if in amounts greater than 30% of the total amount of material fed to the extractor, can reduce solvent flow leading to lower oil extraction efficiency (paragraph [0041]).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  One of ordinary skill in the art would recognize from the teachings of Jakel (paragraphs [0041] and [0043]) that there is nothing new or unexpected between 
Also, as previously discussed above, the combination of Jakel, Snyder, Anderson, and Reiners teaches the claimed invention, including steps 1(d) and 1(e).  Appellant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Appellant is reminded that objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the 
Appellant argues the Office Action fails to explain how Wayne discloses or suggests these features in the context of the alleged combination of Jakel et al., Snyder et al., Anderson, and Reiners (P16-P17).
Examiner disagrees.  With respect to claim 18, Jakel in view of Snyder, Anderson, and Reiners are relied upon for the teachings of claim 1.  Particularly, Jakel is relied upon for the teachings of step (c) of claim 1 of combining a first extraction solvent with the first stream (coarse corn flour) and extracting the oil from the first stream in a first extractor, and separating the combination of the first extraction solvent and the first stream into a first miscella and an oil depleted coarse solids by filtration as well as step (i) of claim 18 of providing a mixture of the first stream and the first extraction solvent and extracting oil from the first stream with the first extraction solvent since Jakel teaches the cracked corn (coarse corn flour) is subjected to extraction to extract oil from the corn, the cracked corn and solvent are combined in an extractor, the materials removed from the extractor include wet cracked corn (extracted cracked corn) and miscella, and the miscella is removed from the extracted corn by filtering (paragraphs [0025], [0026], [0037]-[0039], [0092], and [0152]-[0153]).  While modified Jakel does not expressly disclose steps (ii) and (iii) of claim 18, Wayne is relied upon for these teachings since the reference teaches processing of products derived from the milling of grains such as corn, coarse grain material and solvent are mixed, a sufficient quantity of water is added to the mixture of grain solids and miscella (organic phase), Wayne and modified Jakel in view of similarly teach extracting oil from corn material and recovering the miscella therefrom, Jakel teaches various extraction methods and equipment may be used (paragraph [0037]), and Wayne teaches the addition of water to the mixture of solvent and flour stream aids in the separation (C14, L17-29), it would have been obvious, given the teachings of Wayne, to combine water with the mixture comprising a first stream and a first extraction solvent to form an organic phase (solvent and oil) and a water phase (water and extracted cracked corn) and separate the organic phase and the water phase in the method of  modified Jakel with the expectation of successfully preparing a functional product since it would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).





Respectfully submitted,
/TYNESHA L MCCLAIN/Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793          
                                                                                                                                                                                              /Michele L Jacobson/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.